               Case 2:19-cv-01911-MJP Document 12-1 Filed 02/06/20 Page 1 of 2




 1                                            THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      THE POKÉMON COMPANY                      No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                             [PROPOSED] ORDER GRANTING
11                                             PLAINTIFF’S MOTION TO EXTEND THE
                           Plaintiff,          DEADLINES FOR SERVICE & THE JOINT
12                                             STATUS REPORT
               v.
13
      JOHN/JANE DOES 1–3,
14
                           Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

      [PROPOSED] ORDER
      (No. 2:19-cv-1911) – 1

     147114175.2
               Case 2:19-cv-01911-MJP Document 12-1 Filed 02/06/20 Page 2 of 2




 1                                        [PROPOSED] ORDER
 2            Before the Court is Plaintiff The Pokémon Company International, Inc.’s (“TPCi”)
 3   Motion to Extend the Deadlines for Service & the Joint Status Report. Having considered the
 4   motion, all relevant pleadings, and the papers filed in support of and in opposition, if any, to the
 5   motion, this Court GRANTS the Motion.
 6            The deadline for TPCi to serve Defendants is extended 90 days to May 20, 2020. The
 7   deadline for the Joint Status Report is extended 90 days to June 1, 2020, and all Joint Status
 8   Report-related deadlines are extended accordingly.
 9            IT IS SO ORDERED.
10            Dated this ___ day of February, 2020.
11

12

13                                                         The Honorable Marsha J. Pechman
                                                           United States District Judge
14

15

16
     Presented by,
17
     s/Holly M. Simpkins
18   Holly M. Simpkins, WSBA No. 33297
     Lauren W. Staniar, WSBA No. 48741
19   Jacob P. Dini, WSBA No. 54115
     Perkins Coie LLP
20   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
21   Telephone: 206.359.8000
     Facsimile: 206.359.9000
22   E-mail: hsimpkins@perkinscoie.com
     E-mail: lstaniar@perkinscoie.com
23   E-mail: jdini@perkinscoie.com

24   Attorneys for Plaintiff
     The Pokémon Company International, Inc.
25

26

      [PROPOSED] ORDER
       (No. 2:19-cv-1911) – 2

     147114175.2
